Citation Nr: 1212861	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  04-34 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.

In October 2005, this claim came before the Board.  At that time, the Board remanded the claim to schedule the Veteran for a Travel Board hearing.  In December 2005, the Veteran testified before the undersigned Veterans Law Judge, sitting in Winston-Salem, North Carolina.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.  In January 2008, the Board again remanded the Veteran's claim for additional evidentiary development, to include: issuance of notice compliant with the United States Court of Appeals for Veterans Claims (Court) holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); obtaining all relevant private treatment records, including records from the I.R.M.H. Emergency Room; and obtaining any available in-service treatment records from the Naval Air Station in Fallon, Nevada.

After the aforementioned development was accomplished, the Veteran's claim was returned to the Board.  In a September 2010 decision, the Board denied the Veteran's claim on the basis that there was no evidence of an in-service injury to his low back, no evidence of continuity of symptomatology, and no evidence of a nexus between his current disability and active duty service.  The Veteran subsequently submitted a notice of appeal to the Court, indicating his disagreement with the denial of his claim for a low back disability.  In June 2011, the Court issued an Order vacating the September 2010 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

Accordingly, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.
REMAND

Based upon review of the June 2011 JMR, the Board finds that this claim must be remanded to the AMC to attempt to locate the Veteran's service treatment records.  Following the Veteran's appeal to the Court, it appears that his service treatment records were lost, misplaced, or separated from the claims file.  As this evidence is necessary for effective judicial review, the AMC is requested to exhaust all possible avenues in locating the missing records.

The AMC is also requested to obtain the Veteran's service personnel file.

In the written brief presentation authored by the Veteran's representative, it is noted that the Veteran was previously treated by R.S., M.D., who referred the Veteran to S.K.S., M.D. for additional treatment of his low back.  These records do not appear to have been requested or associated with the claims file.  The Veteran's counsel asserts that these records could substantiate the Veteran's claim that he has suffered from a low back disability since his time in active duty service.  As such, the AMC must attempt to obtain any available records from this physician.

The Board also notes that the last VA treatment records that were associated with the Veteran's claims file were printed in December 2008.  The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  As such, any available VA treatment records dated December 2008 to the present must be obtained and associated with the claims file.

Finally, if the AMC is unable to locate the Veteran's missing service treatment records, and following the association of all of the available aforementioned records, the Veteran should be scheduled for a VA spine examination.  As noted by the Veteran's counsel in February 2012, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

As noted in the Board's September 2010 decision, VA has already conceded that the Veteran currently suffers from a low back disability.  Second, the Veteran has asserted that while in service, he was helping to unload aircraft tires from a truck when he injured his low back and left leg.  He indicated that he was treated immediately at the Naval Air Station in Fallen, Nevada, and was subsequently put on light duty.  The Veteran's counsel asserts that the Veteran is competent to testify as to the pain he suffered following this incident.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Further, a September 2003 treatment note indicated that the Veteran's lower back and left leg pain began approximately 10 years earlier, while on the flight line in the military.  The note further indicated that the Veteran reported intermittent pain since his discharge from service.  The Veteran's counsel notes that while this may not be a sufficient medical nexus, it certainly 'indicates" that the condition "may be associated" with the Veteran's active duty service.  See McLendon, supra.  Accordingly, a VA spine compensation examination would be beneficial to the Veteran's claim if his service treatment records cannot be located.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to make all reasonable efforts to locate the Veteran's missing service treatment records.  All attempts to locate the Veteran's service treatment records and the responses associated therewith should be memorialized in the Veteran's VA claims file.

2.  The AMC is requested to obtain the Veteran's service personnel records.  Any response received in association with this request should be memorialized in the Veteran's VA claims file.

3.  The AMC is requested to ensure that VA has met its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(1) by obtaining all relevant private treatment records, including but not limited to, records from R.S., M.D. (noted in the March 2001 letter from S.K.S.C., M.D.)  Any response received in association with this request should be memorialized in the Veteran's VA claims file.

4.  The AMC is requested to obtain any available VA treatment records for the Veteran, dated from December 2008 to the present.  Any response received in association with this request should be memorialized in the Veteran's VA claims file.

5.  If the AMC is unable to locate the Veteran's missing service treatment records, the Veteran should be scheduled for a VA spine compensation examination with an appropriate expert to determine the nature and etiology of his diagnosed low back disability.  The VA examiner must thoroughly review the Veteran's claims file as well as a complete copy of this remand in conjunction with the examination.  The VA examiner should note that this has been accomplished in the VA examination report.

Thereafter, the VA examiner should opine whether it is at least as likely as not that the Veteran's currently diagnosed low back disability (1) had its onset in active duty service, (2) is related to active duty service, (3) or was aggravated by service or a service-connected disability.  The opinion should be supported by clear rationale, and a discussion of the facts and medical principles involved must be provided.  The VA examination must be typed.

The term "at least as likely as not", does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

6.  Thereafter, the AMC must review the Veteran's claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


